Citation Nr: 0100346	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-12 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount calculated as $12,834.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from April 1962 to January 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision of the Committee of 
Waivers and Compromises (Committee) of the Atlanta, Georgia 
VA Regional Office (RO).  

The veteran and his representative appeared at a hearing 
before the Committee at the RO in January 1999 and at a 
hearing before a Member of the Board in Washington, D.C. in 
November 2000.

The Board observes that the veteran has raised the issue of 
whether he received payment for his dependent children.  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Absent a decision, 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should undertake 
appropriate consideration of this claim.


REMAND

The veteran advances on appeal that the alleged overpayment 
of VA disability compensation benefits in the amount of 
$12,834 for the period from 1981 to 1998 was not properly 
created.  Specifically, the veteran contends that he provided 
copies of his divorce in 1980 to his VA vocational 
rehabilitation counselor and thus to the VA, and that 
accordingly, the overpayment was due to VA error.  The Board 
notes that this may be construed as an assertion that the 
overpayment in question resulted solely from administrative 
error on the part of the VA.  Sole administrative error 
connotes that the veteran neither had knowledge of nor should 
have been aware of the erroneous award.  Further, neither the 
veteran's actions nor his failure to act must have 
contributed to payment pursuant to the erroneous award.  38 
U.S.C.A. § 5112(b)(9)(10) (West 1991); 38 C.F.R. § 
3.500(b)(2) (2000).  It does not appear that the underlying 
issue of sole administrative error has been addressed by the 
RO.  While the claims file contains documentation indicating 
that the veteran received educational benefits under the old 
Chapter 34 program, documentation of his receipt of 
educational benefits under the Chapter 31 Vocational 
Rehabilitation Program is not of record.  However, this 
information was usually maintained in a separate file. 

The Court has held that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should determine whether the 
veteran received Chapter 31 vocational 
rehabilitation benefits and if so, obtain 
the veteran's Chapter 31 vocational 
rehabilitation file.

2. The RO should readjudicate the 
veteran's claim, specifically addressing 
the question at issue as noted above, 
namely the issue of the validity of the 
creation of the disability compensation 
overpayment indebtedness.  The question 
of proper creation of the overpayment 
should include specifically the question 
of whether there was sole administrative 
error on the part of the VA in the 
creation of the overpayment.  If it is 
found, based upon the evidence of record, 
that the veteran's disability pension 
overpayment indebtedness was validly 
established, the RO should explain the 
legal basis for that conclusion and the 
evidence considered.  

3.  If any benefit on appeal remains 
denied, for which a timely notice of 
disagreement has been filed, the 
appellant and his representative should 
be provided a supplemental statement of 
the case.  If applicable, governing 
criteria regarding administrative error 
should be provided, including 38 U.S.C.A. 
§ 5112(b)(9)(10) and 38 C.F.R. 
§ 3.500(b)(2) pertaining to 
administrative error.  The veteran should 
then be given the legally requisite 
opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures, if in order.  No 
action is required of the appellant until he is notified.  
The purpose of this remand is to ensure due process and to 
assist the veteran in the development of his claim.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


